Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 28, 2021 has been considered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner's amendment corrects a minor informality.
The application has been amended as follows:
      	In Claim 8:
8. (Currently amended) A sampling method comprising sampling the input pattern signal using [[¢he-]]a sampler at a sampling timing based on the strobe signal, generated by the method according to claim 4.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
combination as claimed wherein a sampling oscilloscope and a trigger generation method comprising calculating a phase shift amount of a strobe cycle of the strobe signal with reference to a pattern cycle of the input pattern signal, and adjusts a phase by changing the count value of the phase accumulator of the direct digital synthesizer so that the calculated phase shift amount is eliminated (claims 1, 4) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        October 21, 2021